Citation Nr: 1103094	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from November 1958 to June 1983, 
including combat service in the Republic of Vietnam and his 
decorations include the Combat Infantryman Badge and the Air 
Medal.  

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a January 2007 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his December 2007 Appeal to Board of Veterans' Appeals (VA 
Form 9), the Veteran reported that he received regular VA 
treatment for his bilateral hearing condition, at the VA Medical 
Center, in Pensacola, Florida.  Although general VA treatment 
records, dated as recently as February 2009, have been associated 
with the claims folder, the claims folder does not contain VA 
audiological records, dated since October 2006.  Under the law, 
VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  For this reason the Board is 
without discretion and the claim must be remanded.

Further, the Veteran reports that his bilateral hearing loss had 
worsened since his since the most recent VA audiological 
examination, which was conducted in September 2006.  As such, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent, and severity of his hearing 
loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
for this reason as well, the Board has no discretion and must 
remand this claim.  In the report of such VA examination, the 
examiner must fully describe the functional effects caused by the 
Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should obtain any outstanding 
audiological or ear related VA treatment 
and/or hospitalization records the Pensacola, 
Florida, VA Medical Centers, dated since 
October 2006.  Any negative response 
should be in writing, and associated 
with the claims folder.  

2.  After associating all outstanding records 
with the claims folder, the RO should 
schedule the Veteran for a VA audiology 
examination to determine the extent and 
severity of his bilateral hearing loss.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated 
tests, including an audiological evaluation, 
must be performed.  The results should 
conform to VA regulations governing 
evaluation of hearing loss.  Also, the 
examiner should fully describe the functional 
effects of the Veteran's hearing loss 
disability.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

3.  Then readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

